                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                     No. 7:18-CR-153-FL-1

UNITED STATES OF AMERICA                             )
                                                     )
                      v.                             )          ORDER

AUSTIN KYLE LEE,                                     ~)
                                                     )
       Defendant.                                    )


       This matter comes before the court on Defendant's counsel's renewed motion to withdraw

[DE-48], motion to seal [DE-49], amended motion to withdraw [DE-51], motion to seal [DE-52],

and motion to continue arraignment and extend the time to file pretrial motions [DE-53]. For the

reasons stated below, Defendant's counsel's renewed motion to withdraw [DE-48], amended

motion to withdraw [DE-51 ], and motion to continue arraignment and extend the time to file

pretrial motions [DE-53] are allowed and the motions to seal [DE-49, -52] are denied.

                                      I. BACKGROUND

       On October 3, 2018, a grand jury returned a seven-count indictment against Defendant

charging him with conspiracy to distribute and possess with the intent to distribute one kilogram

or more of a mixture or substance containing a detectable amount of heroin, a quantity of,marijuana

and five kilograms or more of cocaine (Count One); distribution of a quantity of heroin (Counts

Two through Four); possession with the intent to distribute one hundred grams or more of a mixture

or substance containing a detectable amount of heroin, a quantity of marijuana and a quantity of

cocaine (Count Five); possession of a firearm in furtherance of a drug trafficking crime (Count

Six); and possession of firearms by a convicted felon (Count Seven). [DE-1]. On October 9, 2018,

the court appointed the Federal Public Defender to represent Defendant [DE-8], and on November
      28, 2018, counsel moved to withdraw due to a conflict of interest [DE-19], which the court allowed

      and directed the appointment of new counsel [DE-21].

             On December 3, 2018, substitute counsel entered an appearance on behalf of Defendant.

      [DE-22]. On January 2, 2019, the court received a letter from Defendant indicating he had not had

      any communications with his attorney.      [DE-23].    On January 17, 2019, counsel moved to

      withdraw due to a conflict of interest [DE-24], which the court allowed and directed new counsel

      be appointed [DE-25].

             On January 22, 2019, Defendant's current counsel, Mr. Paramore, entered an appearance

      on Defendant's behalf. [DE-26]. Defendant's arraignment was subsequently continued to the
                 '
      court's April 16, 2019 term. [DE-30, -31]. On January 30, 2019, Defendant filed a motion to

      proceed prose, a motion for declaratory judgment, and a motion to suppress. [DE-32 through

      - 34]. On February 14, 2019, after Mr. Paramore conferred with Defendant, he filed a notice to

      abandon Defendant's pro se motions and indicated Defendant did not wish to proceed prose. [DE-

      36]. However, on March 8, 2019, Defendant filed prose a motion for return of property and a

      motion to dismiss [DE-38, -39], which the court dismissed because Defendant was represented by

      counsel. [DE-40]. Defendant's arraignment was continued to the court's May 14, 2019 term.

      [DE~42].


             On March 29, 2019, Mr. Paramore moved to withdraw as counsel [DE-44], and Defendant

      filed a response in opposition [DE-45]. The court held a hearing, denied the motion to withdraw,

      and continued the arraignment to the court's June 4, 2019 term. [DE-47].

             On May 1, 2019, Mr. Paramore filed the instant motion to withdraw and motion to seal.

      [DE-48, -49]. That same day the court received a letter from Defendant regarding his speedy trial

      rights and legal representation. [DE-50]. On May 7, 2019, counsel filed the instant amended



                                                      2 '
I

I·I
I

'
I
motion to withdraw [DE-51], motion to seal [DE-52], and motion to continue arraignment [DE-

53].

                                      · II. DISCUSSION

       The Sixth Amendment's guarantee of effective assistance of counsel is not an unqualified

right. United States v. Gallop, 838 F.2d 105, 107 (4th Cir. 1988). "Such right must not obstruct

orderly judicial procedure and deprive courts of the exercise of their inherent power to control the

administration ofjustice." Id. at 108. "An indigent defendant ... can demand a different appointed

lawyer only with good cause." Id. at 107. In determining whether good cause exists, the coUrt

considers (1) the timeliness of the motion; (2) the reasons wqy defendant wishes for new counsel;

and (3) whether the purported conflict between defendant and counsel is so great that it has resulted

in a total lack of communication, thereby preventing an adequate defense. Id. at 108.

       In the May 1 motion to withdraw, counsel indicated he and ;his client "have reached an

irreparable impasse in counsel's continued representation of the defendant; in forty-two years of

practice, counsel has never seen or experienced an impasse where the defendant is so firmly

entrenched and invested." [DE-48] at 1. Counsel indicated that due to the impasse he could no

longer provide effective assistance in compliance with the Sixth Amendment and the North

Carolina Rules of Professional Conduct. Id. at 2. In the May 7 amended motion, counsel indicated

that he received a letter from Defendant on May 6 and that Defendant agreed that one option was

for counsel to withdraw and "in effect" consented to the withdrawal. [DE-51] at 3. The amended

motion also indicated the Government has no objection to the motion. Id. The court finds that the

conflict between Defendant and his counsel has resulted in a total lack of communication and that

counsel can no longer provide an adequate defense given the broken relationship. Accordingly,




                                                 3
the motions to withdraw [DE-48, -51] are allowed and the Federal Public Defender shall appoint
                  \


new counsel without delay.

       The motions to seal indicate that the motions to withdraw contain confidential information.

[DE-49, -52]. However, the motions to withdraw did not allege the specifics of the impasse or

other communications of the defendant to counsel. The court finds nothing confidential in the

motions to withdraw, and the motions to seal are denied.

       Finally, for good cause shown, the unopposed motion to extend deadlines and continue the

June 5, 2019 arraignment is allowed.       New counsel will require additional time to review

discovery, to prepare any pretrial motions, and to provide a constitutionally adequate defense.

Accordingly, Defendant's arraignment is continued to July 11, 2019 in New Bern, North Carolina,

motions are due June 18, 2019, and responses are due by July 2, 2019. The court finds that the

ends of justice served by granting this continuance outweigh the best interests of the public and

defendant in a speedy trial. It is therefore ordered further that the period of delay necessitated by

this continuance is excluded from the speedy trial computation pursuant to 18 U.S.C. §

3161 (h)(7)(A).

                                       III. CONCLUSION

       For the foregoing reasons, Defendant's counsel's renewed motion to withdraw [DE-48],

amended motion to withdraw [DE-51], and motion to continue arraignment and extend the time to

file pretrial motions [DE-53] are ALLOWED and the motions to seal [DE-49, -52] are DENIED.

       SO ORDERED, this the 7th day of May, 2019.




                                              Robert B. Jones, Jr.
                                              United States Magistrate Judge


                                                 4
